Citation Nr: 0127521	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  00-19 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Anchorage, Alaska, Medical and Regional Office (RO) Center of 
the Department of Veterans Affair (VA), which denied 
entitlement to an annual clothing allowance.  A notice of 
disagreement was received in June 2000, a statement of the 
case was issued in August 2000, and a substantive appeal was 
received in August 2000.  The veteran testified at a personal 
hearing at the RO in October 2000.  

In a statement in support of claim received in August 2000, 
the veteran raised a claim of entitlement to service 
connection for a psychiatric disability.  In a letter dated 
later that month, the RO advised the veteran that her claim 
was incomplete and that she had 30 days to submit additional 
evidence or the claim would be considered based on the 
evidence already of record.  In January and April 2001, 
respectively, evidence pertaining to this claim was received 
from the veteran.  This matter is hereby referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran uses pads on a daily basis in connection with 
her service-connected urinary incontinence.

2.  The veteran's use of pads for urinary incontinence does 
not meet the requirements for appliances for the purpose of a 
clothing allowance.

2.  The veteran does not use medication prescribed by a 
physician for a rash that causes irreparable damage to her 
outer garments.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
have not been met.  38 U.S.C.A. § 1162 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.810(a)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The issue on 
appeal has been addressed by the RO in the rating decision, 
statement of the case, and supplemental statement of the 
case.  In those documents, the veteran has been furnished 
notice of the applicable laws and regulations regarding 
entitlement to an annual clothing allowance.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes various 
medical records from providers identified by the veteran.  No 
additional pertinent evidence has been identified.  The 
record also shows that the veteran underwent VA examinations 
in March 1995 and August 1999, and the Board finds that these 
examinations to be adequate.  The record also includes 
outpatient reports, including some which document the use of 
pads in connection with her urinary incontinence.  The Board 
finds that all available evidence pertinent to the veteran's 
claim has been obtained and that no further action is 
necessary to meet the assistance to the veteran requirements 
of the new law and regulations. 

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000 and implementing regulations, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

To establish entitlement to an annual clothing allowance, a 
VA examination or hospital or examination report must 
disclose that the veteran wears or uses certain prosthetic or 
orthopedic appliances which tend to wear or tear clothing 
because of such disability and such disability is the loss or 
loss of use of a hand or foot as defined by VA regulation; or 
the Chief Medical Director or Designee of a VA medical 
facility must certify that the veteran wears or uses a 
prosthetic or orthopedic appliance because of a service-
connected disability that tends to wear out or tear clothing 
or uses medication prescribed by a physician for a service-
connected skin disorder that causes irreparable damage to 
outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.

The veteran is service-connected for urinary incontinence.  
The evidence of record is devoid of any report or clinical 
finding that the veteran wears or uses prosthetic or 
orthopedic appliances.  However, at the time of her March 
1995 VA examination, she reported that she wore pads because 
of a weak bladder.  At the time of her August 1999 VA 
examination, she reported that she wore more than seven pads 
a day to control her leakage.  Also of record are outpatient 
reports, some of which note that the veteran wears pads.  
Further, at an October 2000 hearing she reported that she 
used numerous pads every day.  She also contended that these 
pads were devices pursuant to 38 C.F.R. § 3.810.  She 
reported that the leakage from these pads soiled her clothes, 
undergarments and outergarments, thereby rendering them unfit 
for use.  It was also asserted that sometimes the veteran 
used a topical cream to treat a rash which develops due to 
the leakage. 

In her VA Form 21-8678, dated in October 1999, the veteran 
reported that she frequently had to buy clothing because of 
the stains and odors caused by her urinary leakage.  However, 
the Board emphasizes that this form also reflects the 
following information:

WHAT APPLIANCES ARE INCLUDED? Appliances such as an 
artificial limb, rigid extremity brace, rigid spinal or 
cervical brace, wheelchair, crutches or other appliance 
prescribed for the claimant's service-connected disability.  
Soft and flexible devices, such as an elastic stocking are 
not included.  Id.

It is clear from the record that the veteran's service-
connected disability requires the daily use of pads.  
However, while the Board is sympathetic with the veteran's 
situation, such pads do not fit the definition of a 
prosthetic or orthopedic appliance, either expressly or by 
implication for purposes of entitlement to a clothing 
allowance.  Moreover, while the veteran has contended that 
leakage caused her to develop a rash which she treats with 
skin creams, the evidence does not show that a physician has 
prescribed any medication for such a rash and that such 
medication caused has irreparable damage to her outer 
garments.  In sum, the statutory and regulatory criteria for 
entitlement to a clothing allowance have not been met, and 
the Board is bound by such applicable laws and regulations.  
In view of the foregoing, the veteran's claim for a clothing 
allowance has no legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

